United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1976
                       ___________________________

                             Bobby F. McReynolds

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

 Preston Glenn, Jail Administrator, Nevada County Jail; Christopher Wattingny,
 Doctor, Wadley Medical Center; Wadley Regional Medical Center at Hope; Dr.
     Elkins, Nevada County Jail; Sheriff Danny Martin, Nevada County Jail

                     lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Western District of Arkansas - Texarkana
                               ____________

                         Submitted: February 19, 2019
                           Filed: February 25, 2019
                                [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and STRAS, Circuit Judges.

                                 ____________

PER CURIAM.
        In this 42 U.S.C. § 1983 action, Arkansas inmate Bobby F. McReynolds
appeals orders of the district court1 dismissing the claims against some defendants,
and granting summary judgment to the remaining defendants. Construing the record
in a light most favorable to McReynolds, and drawing all reasonable inferences in his
favor, we agree with the district court’s reasons for finding that summary judgment
was warranted on the claims against defendants Preston Glenn, Dr. Elkins, and
Sheriff Danny Martin. See Laganiere v. Cty. of Olmsted, 772 F.3d 1114, 1116 (8th
Cir. 2014) (de novo review). As to the remaining defendants, we agree that Wadley
Medical Center was not a state actor, see Gentry v. City of Lee’s Summit, Mo., 10 F.3d
1340, 1342 (8th Cir. 1993) (recognizing that one of the two essential elements of a
§ 1983 action is showing that complained-of-conduct was committed by a person
acting under color of state law, i.e. a person who was acting on behalf of the state
with authority provided by the state); and we conclude that the court was required to
dismiss Dr. Christopher Wattingny for failure to serve after giving McReynolds
several extensions to provide an accurate address for service, see Fed. R. Civ. P. 4(m)
(holding that if defendant is not served within 90 days after the complaint is filed, the
court—on a motion, or on its own following notice to the plaintiff—must dismiss the
action without prejudice against that defendant or order that service be made by a
certain time). We find no merit to McReynolds’s challenges to other orders, and we
decline to consider the new matters he raises, see Stone v. Harry, 364 F.3d 912, 914-
15 (8th Cir. 2014) (explaining in pro se appeal that new allegations and claims will
not be considered). The judgment is affirmed, see 8th Cir. R. 47B; and McReynolds’s
appellate motions are denied.
                        ______________________________




      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas, in part adopting the report and recommendations of the
Honorable Barry A. Bryant, United States Magistrate Judge for the Western District
of Arkansas.

                                          -2-